UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7634



ELRIDGE VANDERHORST HILLS, a/k/a Elridge V.
Hills,

                                            Plaintiff - Appellant,

          versus


NFN   FARR,    Lieutenant    at   Tyger   River
Correctional     Institution;    JAMES   BATES,
Lieutenant    at   Tyger   River   Correctional
Institution; LAUGHTER, Lieutenant at Tyger
River Correctional Institution; JOSEPH SMITH,
Sergeant    at    Tyger   River    Correctional
Institution; NFN AMMONS, Correctional Officer
at Tyger River Correctional Institution;
MICHAEL FOWLER, Inmate Grievance Coordinator
at Tyger River Correctional Institution;
GOOCH, Captain at Tyger River Correctional
Institution; NFN COATES, Sergeant at Tyger
River Correctional Institution; CORRECTIONAL
OFFICER LINGERFELT, Tyger River Correctional
Institution; RICHARD SMITH, Warden of Tyger
River    Correctional     Institution;    LOYD,
Associate Warden of Tyger River Correctional
Institution; DONALD DEASE, Former Regional
Director of Division 2,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., Chief
District Judge. (4:05-cv-00690-JFA)


Submitted:   January 29, 2007          Decided:     February 15, 2007
Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elridge Vanderhorst Hills, Appellant Pro Se. Roy F. Laney, Nikole
Deanna Haltiwanger, Thomas Lowndes Pope, RILEY POPE & LANEY, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Elridge V. Hills appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Hills that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Hills failed to timely object to the magistrate judge’s

recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Hills has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -